Order entered October 11, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01411-CR
                                     No. 05-12-01414-CR

                          MURELL NORMAN MUCK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                     Trial Court Cause No. 366-81548-11, 366-81549-11

                                           ORDER
       The Court GRANTS appellant’s October 9, 2013 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE